Citation Nr: 9934640	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  95-39 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to an original evaluation in excess of 10 
percent for residuals of a right hand injury.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
October 1984.

As the veteran noted disagreement with the assignment of the 
initial disability evaluation for his right hand injury 
residuals, the propriety of the rating during the time period 
from the date of his request for compensation is currently 
before the Board.  Grantham v. Brown, 114 F.3d 1156 (1997); 
Fenderson v. West, 12 Vet. App. 119 (1999).  Although the RO 
had not evaluated the veteran's claim in light of Fenderson, 
the Board finds that there has been no due process violation.  
That is, the RO has considered the appropriate evaluation for 
the entire period since the effective date of the grant of 
compensation.

In a September 1999 statement in support of claim, the 
veteran requested a total disability evaluation based upon 
individual unemployability.  This issue has been adjudicated 
by the RO and is referred to the RO for appropriate action.  
As will be discussed below, the veteran withdrew appeals as 
to claims for service connection for PTSD residuals of a left 
knee injury.  In the September 1999, statement the veteran 
sought to reopen these claims.  These issues have also not 
been adjudicated by the RO, and are referred to the that 
office for appropriate action.


FINDING OF FACT

The veteran, at the time of his February 1995 personal 
hearing, withdrew the issues of service connection for 
residuals of a left knee injury and PTSD.  


CONCLUSION OF LAW

The veteran has withdrawn his appeal as to the issues of 
service connection for residuals of a left knee injury and 
PTSD and the Board does not have jurisdiction to consider the 
claim of entitlement to service connection for these 
disorders.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c).

A review of the record demonstrates that in November 1993, 
the RO denied service connection for PTSD and for residuals 
of a left knee injury.  In November 1994, the veteran 
perfected the issues of service connection for PTSD and 
residuals of a left knee injury.  

At the time of his February 1995 hearing, the veteran's 
representative informed the hearing officer that the veteran 
was withdrawing his appeals as to the issues of service 
connection for PTSD and residuals of a left knee injury.  The 
veteran was present, and gave his implicit assent to the 
withdrawals.  In his September 1999 statement, the veteran 
confirmed that he had withdrawn his appeals.

As the veteran implicitly testified and confirmed in writing 
that he no longer wished to pursue the issues of service 
connection for residuals of a left knee injury and PTSD, he 
withdrew his appeal on these issues.  Hence, there remains no 
matter for the Board's consideration.  Accordingly, the Board 
must dismiss the purported appeal as to these issues.  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.204 (1999).


ORDER

The appeals as to the issues of service connection for PTSD 
and residuals of a left knee injury are dismissed.  


REMAND

As to the claim for an increased evaluation for the veteran's 
service-connected residuals of a right hand injury the Board 
notes that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992). 

A review of the record demonstrates that the veteran has 
complained of numbness in his right hand and wrist on 
numerous occasions.  At the time of his May 1999 VA 
examination, the veteran reported having numbness, pain, and 
easy fatigability in his right hand and wrist. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appellant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the appellant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Under the provisions of 38 C.F.R. § 4.124a, Diagnostic Codes 
8512, 8612, and 8712, relating to the lower radicular group, 
complete paralysis of the lower radicular group; all 
intrinsic muscles of hand, and some or all of flexors of 
wrist and fingers, paralyzed (substantial loss of use of 
hand) is evaluated as 70 percent in the major extremity (60 
percent minor).  Severe incomplete paralysis of the major 
extremity warrants a 50 percent rating (40 percent minor).  
Moderate incomplete paralysis is evaluated as 40 percent 
disabling for the major extremity (30 percent minor).  Mild 
incomplete paralysis is evaluated as 20 percent disabling for 
both the major and minor extremity.

The examinations performed to date have not fully addressed 
the issue of the severity of neurologic impairment as a 
result of the right hand/wrist injury. 

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1999); see 38 C.F.R. 
§ 19.9 (1999).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for any residuals of the 
right hand injury since June 1999.  After 
obtaining any necessary authorization 
from the veteran, the RO should obtain 
and associate with the claims folder 
legible copies of the veteran's complete 
treatment records from those facilities 
identified by the veteran which have not 
already been secured. 

2.  The RO should arrange for appropriate 
orthopedic and neurological examinations 
to determine the extent and severity of 
the residuals of the veteran's service-
connected right hand injury.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior to conduction and 
completion of the examination.  All 
necessary tests and studies, including x-
rays and range of motion studies reported 
in degrees of arc for the hand and wrist 
should be performed and all findings must 
be reported in detail.  The examiners 
should express an opinion as to which 
symptoms are related to the service-
connected right hand injury and which are 
related to non-service connected 
disability.

With regard to the veteran's service-
connected right hand injury residuals, if 
loss of range of motion is present, the 
examiners should comment on whether the 
loss of range of motion is mild, 
moderate, or severe as well as the reason 
for the loss of motion.  The examiners 
are further requested to carefully elicit 
from the veteran all pertinent subjective 
complaints with regard to his right upper 
extremity and to make specific findings 
as to whether each complaint is related 
to the service-connected right hand 
injury residuals.  The examiners are also 
requested to render an opinion as to 
whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints. 

The examiners are further requested to 
offer opinions on the following issues:

	(a) Can pain and limitation of 
motion, if any, be attributed solely to 
the service-connected right hand injury 
residuals?

	(b) Do the service-connected right 
hand injury residuals cause weakened 
movement, fatigability, or 
incoordination?  If so, the examiner 
should comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation.

	(c) In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected right hand injury 
residuals, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the right 
hand injury residuals, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected right hand injury residuals. 

The VA neurological examiner should also 
comment on the absence or presence of the 
following:  muscle paralysis of the hand 
and/or some or all of flexors of the 
wrist and fingers.  If neurological 
impairment is present, it should be 
described as either mild, moderate, or 
severe.  

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the claim of entitlement to 
an increased evaluation for residuals of 
the right hand injury.  The RO review 
should include the Court's holding in 
Esteban and consideration of the 
provisions of 38 C.F.R. §§ 3.321(b)(1).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals







